In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-03-00015-CV

______________________________



JAMES EDWARD LEWIS, Appellant


V.


JANIE COCKRELL, Appellee





On Appeal from the 125th Judicial District Court

Harris County, Texas

Trial Court No. 200165257







Before Morriss, C.J., Ross and Carter, JJ.

Memorandum Opinion by Justice Carter


MEMORANDUM OPINION


	James Edward Lewis has appealed from a judgment rendered against him in his civil lawsuit
against Janie Cockrell, Director, Texas Department of Criminal Justice.  This is an appeal transferred
to this Court by the Texas Supreme Court as part of docket equalization among the courts of appeals. 

	The information available to this Court indicates the judgment was signed on August 22,
2002, and Lewis' notice of appeal was filed on December 5, 2002.  
	Lewis seeks a restricted appeal from the judgment.  As such, the record was due no later than
January 6, 2003.  See Tex. R. App. P. 35.3(c).  Lewis has not been found indigent and is responsible
for paying or making adequate arrangements to pay the costs of preparing the record.  See Tex. R.
App. P. 35.3(a), (b); 37.3(b), (c).  The district clerk has informed Lewis and this Court that she would
not prepare a record in the absence of a deposit.  As set out above, her action is explicitly authorized
by the rules.   
	In the absence of an appellate record, this Court cannot proceed with the appeal.  On
January 29, 2003, we contacted Lewis by letter.  We gave him an opportunity to cure the defect and
warned him that, if we did not receive an adequate response within ten days, his appeal would be
subject to dismissal for want of prosecution.  See Tex. R. App. P. 42.3(b), (c).  
	Shortly thereafter, we received a document from Lewis in which he attempts to proceed as
an indigent under Tex. R. App. P. 20.1.  That rule requires the affidavit and claim of indigence to be
filed in the trial court with or before the notice of appeal.  Tex. R. App. P. 20.1(c)(1).  The
information before this Court does not indicate that Lewis did so, and the document filed with this
Court was prepared and filed on January 29, 2003, a date well after the filing of his notice of appeal. 
Even if it had been filed in the proper court, it was not filed in accordance with the rules.  
Accordingly, on February 11, 2003, we overruled his motion to proceed as an indigent.  Lewis has
not taken the necessary steps to proceed as an indigent on appeal or to obtain a free record and has
not since contacted this Court to show he is taking the necessary steps to obtain a record.  
	No record has been filed, and despite our warning, Lewis has provided this Court with no
information to indicate that a record will be provided. 
	Pursuant to Tex. R. App. P. 42.3(b), we dismiss the appeal for want of prosecution.  


						Jack Carter
						Justice

Date Submitted:	March 4, 2003
Date Decided:		March 5, 2003